Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered January 26, 1996, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied where the medical report of defendants’ physician, offered to establish that plaintiff had not suffered "serious injury” under Insurance Law § 5102 (d), was unsigned and therefore not in admissible form (DeAngelo v Fidel Corp. Servs., 171 AD2d 588). In any *252event, the affidavit of plaintiffs treating physician, stating that he found a 20% restriction of both the cervical and lumbosacral spine after a recent examination and testing, sufficed to show, prima facie, that the injuries were objectively measured and " ' "significant” ’ ” (Parker v Defontaine-Stratton, 231 AD2d 412, 413). Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.